Citation Nr: 1721648	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease.

2. Entitlement to service connection for chronic obstructive pulmonary disease.

3. Entitlement to service connection for cervical degenerative disc and joint disease.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1972. He also served in the Army National Guard from May 1972 to March 1996, including a period of full-time temporary duty from June 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In October 2016, a Central Office hearing was held before the undersigned Veterans Law Judge and the record was held open for 60 days. Additional evidence was subsequently received with a waiver of RO consideration. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA records have been reviewed. 

The issue of entitlement to service connection for chronic obstructive pulmonary disease is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2000, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for obstructive airway disease. The Veteran did not appeal the decision and new and material evidence was not submitted within the one-year appeal period. 

2. Evidence associated with the record since the February 2000 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for chronic obstructive pulmonary disease.

3. The preponderance of the evidence supports a finding that the Veteran's currently diagnosed cervical degenerative disc and joint disease is related to active military service.

4. The evidence is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea is related to active military service. 


CONCLUSIONS OF LAW

1. The February 2000 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for chronic obstructive pulmonary disease. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. Cervical degenerative disc and joint disease were incurred during active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

4. Resolving reasonable doubt in the Veteran's favor, sleep apnea was incurred during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

New and Material Evidence

In March 1999, VA denied entitlement to service connection for chronic obstructive pulmonary disease, essentially based on findings that the condition was not related to herbicide exposure and did not happen in service. In February 2000, VA determined that new and material evidence had not been submitted to reopen the claim. Thereafter, the Veteran did not appeal the decision or submit new and material evidence within the one-year appeal period. The decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2008, the Veteran requested to reopen his claim. In August 2009, the RO determined that new and material evidence had been submitted but confirmed and continued the previous denial. The Veteran disagreed with the decision and perfected this appeal. 

Regardless whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented. 38 U.S.C.A. §§ 5108, 7104(b) (West 2014); see Barnett v. Brown, 8 Vet. App. 1 (1995).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Relevant evidence at the time of the February 2000 decision included service treatment records and VA examinations. Available service treatment records do not show pulmonary complaints during a period of active duty. National Guard records show he reported shortness of breath in January 1996 and the clinical impression was adult onset asthma. A June 1996 examination included a diagnosis of chronic obstructive pulmonary disease, mild. A June 1999 examination included a diagnosis of asthma, which per history first occurred while the patient was on active duty. 

Evidence added to the record since the final February 2000 decision includes a January 2017 private medical record indicating "[t]here is a strong possibility (greater than 50%) that his exposure to jet fuel, pollutant fumes and chemicals during his time in active duty has contributed to the development of his lung disease."

On review, this evidence is new as it was not previously considered. It is also material in that it suggests that chronic obstructive pulmonary disease is related to his period of active service. Accordingly, the claim is reopened. 38 C.F.R. § 3.156.

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a).

Cervical spine 

In August 2009, VA denied entitlement to service connection for cervical strain, claimed as neck pain. The Veteran disagreed and perfected an appeal of this decision. 

Available service treatment records do not show complaints or findings related to the cervical spine during a period of active service and there is no evidence of cervical spine arthritis within one year following discharge from active duty. The Veteran argues, however, that he has a current cervical spine disorder related to his service as a helicopter pilot. At the hearing, he testified that the aircraft shakes while you fly and it repeatedly pounds on the spinal column from the neck to the buttocks. He also testified regarding the weight of the helmet. 

Service records show the Veteran was awarded the Air Medal with 21 oak leaf clusters for meritorious achievement while participating in aerial flight in the Republic of Vietnam. He was also awarded an individual Air Medal with "V" device for heroism while participating in aerial flight in the Republic of Vietnam. There is no question the Veteran performed extensive flight hours, numbering in the thousands of hours, during his period of active service and during periods of inactive and active duty training in the National Guard. 

Evidence of record shows a current diagnosis of cervical degenerative disc and joint disease and the question is whether this is related to active service or events therein. In support of his claim, the Veteran submitted clinical literature indicating that accumulated flight hours were associated with degenerative changes of the cervical and lumbar spines in helicopter pilots. He also submitted a record from Dr. H.K. indicating that his cervical degenerative disc and joint disease was caused, within a reasonable degree of medical certainty (greater than 50 percent probability) by his many years of service as a helicopter pilot from 1967 through 1972. 

On review, the preponderance of the evidence supports a finding that the Veteran's currently diagnosed cervical spine disorder is related to active military service. Accordingly, service connection is established. 

Sleep apnea

In August 2009, VA denied entitlement to service connection for sleep apnea. The Veteran disagreed with the decision and perfected this appeal. 

Available service treatment records do not show a diagnosis of sleep apnea. In a July 2009 statement, the Veteran reported that during his period of active duty, his wife expressed concerns over his snoring and stopping breathing for periods of time. The Veteran also noted there were numerous complaints about his snoring when sleeping in open platoon bays. The lack of sleep resulted in him falling asleep in the afternoon during slow periods at meetings and in classrooms. Following active duty until his diagnosis in April 2009, his wife continued to express concerns and he would wake up frequently during the night. At the hearing, the Veteran provided similar testimony. 


In December 2016, a private physician, Dr. K.G., stated:

Based on an in-lab polysomnogram (sleep study in 2009) which revealed severe obstructive sleep apnea (OSA), and a history of loud snoring and witnessed apneas dating to the 1960's, there is more than a 50% likelihood of sleep disordered breathing being present for the last 40+ years. Of note there is a more than 90% positive predictive value of OSA with reports of loud snoring and witnessed apneas. 

The Veteran is competent to report sleep difficulties, to include snoring, frequent wakening, and daytime sleepiness. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). The Board acknowledges that on multiple reports of medical history completed throughout his military career, the Veteran denied frequent trouble sleeping. Notwithstanding, and considering the above medical opinion, the Board finds the evidence is at least in equipoise as to whether currently diagnosed sleep apnea is related to active service. Resolving reasonable doubt in his favor, service connection is warranted. See 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic obstructive pulmonary disease is reopened.

Entitlement to service connection for cervical degenerative disc and joint disease is granted.

Entitlement to service connection for sleep apnea is granted.




REMAND

At the hearing and in a July 2009 statement, the Veteran reported a history of smoking, as well as in-service exposure to environmental hazards associated with ammunition, aviation and jet fuel, other chemicals used for aircraft maintenance, and dust and pollution.  The Veteran's reports of exposure to fuel and other pollutants appear consistent with the circumstances of his service as a helicopter pilot. 

On review, the record contains a current diagnosis of chronic obstructive pulmonary disease and the January 2017 medical statement suggests a relationship to active service. A private record dated in December 2001, however, indicates the Veteran's dyspnea (shortness of breath) was secondary to smoking history, decreased forced expiratory capacity and obesity. Under these circumstances, the Board finds a VA examination and opinion are needed. 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a pulmonologist. The VBMS and Virtual VA folders must be available for review.

Following the examination and a review of all of the evidence of record the examiner is to opine whether it is at least as likely as not the Veteran's chronic obstructive pulmonary disease is related to a period of active service or events therein, to include exposure to environmental hazards such as jet fuel or other pollutants. In making this determination the examiner should address the impact, if any, of the Veteran's smoking history or other risk factors. If it is more likely than not that chronic obstructive pulmonary disease is related to smoking the examiner should so indicate.  

A complete rationale for all opinions must be provided.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Upon completion of the requested development, readjudicate the issue of entitlement to service connection for chronic obstructive pulmonary disease. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


